Citation Nr: 1144911	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  04-42 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether a substantive appeal (VA Form 9 or equivalent) was timely filed in response to an October 2002 statement of the case (SOC) denying several claims.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for residuals of nose injury.

5.  Entitlement to service connection for residuals of right eye injury.

6.  Entitlement to service connection for bilateral ankle disorder.

7.  Entitlement to a rating higher than 10 percent for degenerative joint disease (DJD), bilateral knees.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 1976 to April 1980.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2009, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for additional development and consideration, including arranging for a Travel Board hearing on these issues.  The Veteran then testified at a hearing at the RO in January 2011, before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is associated with the claims file.  

In its June 2009 disposition, the Board had additionally remanded for an additional issue of entitlement to service connection for loss of use of the buttocks as secondary to the service-connected lumbar strain with degenerative disc disease.  Then, in a January 2011 rating decision, the RO granted the buttocks claim.  The Veteran has not since appealed either the initial ratings or effective dates assigned for the buttocks disability, so this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See, too, 38 C.F.R. § 20.200 (2011).

The issues of entitlement to service connection for a right shoulder disability, a bilateral ankle disorder, and the residuals of injuries to the nose and right eye, and an increased rating for degenerative joint disease of the knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating action dated in June 2000, the RO denied service connection for a bilateral ankle disorder, and the residuals of injuries to the nose and right eye, and a rating in excess of 10 percent for degenerative joint disease of the knees.

2.  The Veteran filed a notice of disagreement in April 2001.

3.  On October 28, 2002, the RO mailed the Veteran a statement of case (SOC) addressing the issues of entitlement to service connection for a bilateral ankle disorder, and the residuals of injuries to the nose and right eye, and a rating in excess of 10 percent for degenerative joint disease of the knees; the attached cover letter did not specifically advise the Veteran as to his deadline for perfecting his appeal.  

4.  On October 28, 2002, the RO mailed the Veteran a rating decision that granted service connection for a low back disability as well as continuing to deny entitlement to service connection for a bilateral ankle disorder, and the residuals of injuries to the nose and right eye, and a rating in excess of 10 percent for degenerative joint disease of the knees; the attached cover letter informed the Veteran that he had one year from the date of the letter to file his appeal.

5.  The RO's receipt of a substantive appeal (VA Form 9) on February 20, 2003, is considered timely under the principle of equitable tolling.

6.  As the June 2000 rating decision did not become final, the claims for an increased rating beyond 10 percent for the service-connected degenerative joint disease of the knees service connection for a bilateral ankle disorder, nose injury and right eye injury are still pending.  

7.  An unappealed April 1998 rating decision denied service connection for a right shoulder disability, based on lack of evidence of in-service incurrence and a then-current right shoulder disability.  

5.  Evidence added to the record since the final April 1998 denial is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The Veteran filed a timely substantive appeal in response to the October 2002 SOC to perfect the appeal of his claims, such that the June 2000 rating decision did not become final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2011).

2.  The April 1998 rating decision denying service connection for a right shoulder disability is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

3.  New and material evidence has been submitted to reopen the claim for service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As the Board's decision to grant the Veteran's claim for timeliness of a substantive appeal is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

With respect to the petition to reopen the claim for service connection for a right shoulder disability, since the Board is reopening the claim on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial.  Even if he has not, this is inconsequential and, therefore, at most harmless error since the Board is reopening his claim, regardless.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Unfortunately, the AMC must still fulfill other aspects of the duties to notify and assist with respect to the claim for service connection for a right shoulder disability.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  This is the reason the Board is remanding the underlying claim for entitlement to service connection for a right shoulder disability, rather than immediately readjudicating it de novo on the merits.

II.  Analysis-Timeliness of Substantive Appeal

The Veteran contends that he had timely submitted a substantive appeal (VA Form 9) to perfect an appeal of several issues listed on the October 2002 SOC.  He asserts this was lost through the fault of his accredited representative or VA.  The Veteran testified that he personally submitted the VA Form 9 on December 2, 2002 to his then-current accredited representative.  See January 2011 Hearing Transcript (T.) at 6.  In this regard, he asserts the substantive appeal he allegedly submitted in December 2002 would have been timely, had it not been lost/misplaced by his representative and/or VA.  Subsequently, after he allegedly discovered VA did not receive his initial substantive appeal, he resubmitted the documents to VA in February 2003.  Id.  The accredited representative has additionally argued that VA should apply the theory of equitable tolling to accept his substantive appeal as timely filed.  See October 2011 informal hearing presentation.

An appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal (e.g., a VA Form 9 or equivalent).  38 C.F.R. § 20.200 (2011).

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202 (2011).  As a general rule, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 2002); 38 C.F.R. § 20.302 (2011).  If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final.  See 38 U.S.C.A. § 7105(c) ; 38 C.F.R. §§ 3.104(a), 3.160(d).  Once an RO's decision becomes final, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.

An extension of the 60-day period for filing a substantive appeal may be granted for good cause. A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  See 38 C.F.R. § 20.303 (2011).  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31 (2011), the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303(b), 20.304 (2011).

When the Rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  See 38 C.F.R. § 20.305, 20.306 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme requiring the filing of both a notice of disagreement and formal appeal.  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he or she is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.  See also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a NOD, SOC, and VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  And see Bowles v. Russell, 551 U.S. 205 (2007) (holding that jurisdictional time periods for taking an appeal may not be extended for equitable reasons).  

By a rating action dated in June 2000, the RO denied the Veteran's several issues:  (1) claim for an increased rating beyond 10 percent for bilateral knee degenerative joint disease (DJD); (2) claims for service connection for a back disorder, bilateral ankle disorder and residuals of injury to the nose and right eye; and (3) petition to reopen a claim for service connection for a right shoulder disability.  The RO issued notice of that decision, along with notice of the Veteran's appellate rights on an enclosed VA Form 4107.  The Veteran responded by filing a timely NOD in April 2001 to initiate an appeal of these claims to the Board.

The RO then sent the Veteran an SOC on October 28, 2002, addressing the claims of entitlement to service connection for a bilateral ankle disorder, and the residuals of injuries to the nose and right eye, and a rating in excess of 10 percent for degenerative joint disease of the knees.  Concurrently, the RO issued an October 2002 rating decision which continued the denials of the claims of the knees, ankles, nose, right eye and right shoulder.  Notably, the October 2002 decision also granted the claim for a low back disorder.  As this determination constituted a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The claims folder contains a substantive appeal (VA Form 9), which he signed and dated on December 2, 2002.  The Veteran alleges this is a copy of the VA Form 9 he had originally submitted to his representative on December 2, 2002.  

However, the first VA Form 9 that is of record in the claims folder shows a date stamp of February 20, 2003 for the actual date of initial receipt by the RO.  Attached to the VA Form 9 was a statement asserting his substantive appeal was originally sent to VA on December 2, 2002.  The statement indicated he was resubmitting the VA Form 9, allegedly because on the prior day (February 19, 2003) he first learned that it was never received.  Thus, on its face, the Veteran's substantive appeal would appear to be untimely.

However, as mentioned, the Veteran's representative raised the possibility that equitable tolling the substantive appeal allows the Board to find it timely submitted.  Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

Moreover, in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court explained that 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to.

Here, there is the possibility of detrimental reliance or cause-and-effect scenario due to conflicting communications by VA personnel.  The RO concurrently sent the Veteran an SOC and a rating decision on October 28, 2002, regarding the several claims stemming from a June 2000 rating decision.  The cover page of the SOC informed the Veteran of the need to submit a VA Form 9, which was attached, to perfect his appeal, but did not list a specific time-frame or deadline to do so.  In particular, this notice did not inform the Veteran of the need to file a substantive appeal within 60 days from the date the SOC was mailed to the Veteran.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  

The RO's notice of the October 2002 rating decision, concurrently dated (October 28, 2002) with the issuance of the SOC, informed the Veteran that if he did not agree with the decision, he had one year from the date of the letter to appeal the decision, and enclosed a VA Form 4107, detailing his appellate rights.  

Thus, while not specifically argued by the Veteran, the Board finds the issuance of the concurrent rating decision only confused the Veteran's understanding of the appellate procedures, since the October 2002 decision-notice seemingly constituted a re-initiation of the entire appellate process.  As indicated, the Veteran has the longer of either 60 days from the SOC issuance or one-year from the rating decision determination to perfect an appeal.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302.  However, from the RO's concurrent notices, it is logical that the Veteran was led to believe that his time period for perfecting an appeal (submitting his VA Form 9 (substantive appeal) was one year from the October 2002 rating decision, so by October 2003.  

The RO's negligent issuance of a concurrent SOC and rating decision created unnecessary confusion in the record concerning the Veteran's appellate rights, particularly the time allotted to perfect an appeal of the June 2000 rating decision.  Jaquay, 304 F.3d at 1282-83 ( Fed. Cir. 2002).  This case warrants equitable tolling, such that the Board concludes the February 2003 substantive appeal is considered timely.  See Bailey, 160 F.3d at 1365.  

Consequently, the June 2000 rating decision did not become final.  See 38 U.S.C.A. § 7105(c) ; 38 C.F.R. §§ 3.104(a), 3.160(d).  The claim for an increased rating beyond 10 percent for the service-connected bilateral knee DJD is still pending from the original November 1999 claim.  The claims for service connection for a bilateral ankle disorder, nose injury and right eye injury are still pending from the original December 1999 claim.  The Board is accepting jurisdiction over these additional claims for bilateral knee disability, bilateral ankle disorder, and residuals of nose and right eye injuries.  The appeal as to the timeliness of the appeal is granted.

III.  Analysis-New and Material Evidence to Reopen a Claim for a 
Right Shoulder Disability

The Veteran's claim of entitlement to service connection for a right shoulder disability was initially denied in an April 1998 rating decision, which found the Veteran had not submitted a well-grounded claim.  Specifically, the RO found no evidence of a then-current right shoulder disability.  The RO also noted his service treatment records were negative for any findings of a chronic right shoulder disability.  He did not appeal after the RO notified him of his appellate rights later that month.  The April 1998 decision became final and binding on him on the merits of that time.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

It is worth mentioned that in a June 2000 rating decision, the RO then determined that new and material evidence had not been received in order to reopen the Veteran's claim, finding no new evidence was received.  As discussed above, the Board finds the Veteran timely perfected an appeal of this decision to the Board, so the June 2000 decision did not become final.  Id.

Because the right shoulder claim was denied in the April 1998 decision, which is final, the Board has the jurisdictional responsibility to determine whether new and material evidence has been submitted to reopen this claim, irrespective of what the AOJ determined, because this threshold issue controls the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

When determining whether a claim should be reopened, the Board must determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108.  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court recently held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical or, in certain circumstances, lay evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Certain chronic diseases such as arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Therefore, the Board must consider the evidence added to the record since the final and binding April 1998 rating decision, which includes recent VA and private treatment records, a May 2004 VA (QTC contractor) examination report, and the Veteran's and wife's personal statements and his personal hearing testimony transcript.  See Evans v. Brown, 9 Vet. App. 273 (1996).  This additional evidence is not only new, it is also material to the disposition of this claim.  

The Board emphasizes there is now competent medical evidence that clearly establishes the Veteran has a currently diagnosed right shoulder disability.  A May 2004 VA compensation examination reports shows a diagnosis of right shoulder, degenerative arthrosis of the AC joint, per X-ray testing.  VA outpatient treatment records have also shown diagnoses of chronic rotator cuff disease and mild degenerative joint disease of the right shoulder.  There is now no disputing that the Veteran meets the first and perhaps most fundamental requirement for any service-connection claim, that is, proof of the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  This by itself is a sufficient basis to reopen the claim, since this establishes one of the previously missing elements of his claim.

In addition, the Veteran has submitted personal statements and provided hearing testimony that he has experienced right shoulder pain dating back to a fall during basic training in 1976, which dislocated his right shoulder.  He made no such assertions in his previous claim.  His statements are therefore "new."  Moreover, the Veteran is competent to attest to experiencing symptoms of shoulder pain and "popping."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran testified as to his asserted in-service right shoulder injury and continuity of symptomatology.  In this regard, the Board notes that, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, supra.  Therefore, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination and medical opinion on the etiology of his current right shoulder disability.  See Shade, supra.  

While not determinative, the Veteran has also raised the possibility of service connection on a secondary basis to his service-connected lumbar spine degenerative joint disease (DJD).  This provides further reason to obtain a medical opinion from a VA examiner.  Id.  Altogether, the additional evidence provides a reasonable possibility of substantiating the claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  

Accordingly, the Veteran's service-connection claim for the right shoulder disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

The Veteran's claim for timeliness of his February 2003 substantive appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a right shoulder disability is reopened, subject to the further development of this claim in the remand below.  




REMAND

VCAA Notice

As discussed, the June 2000 rating decision did not become final; rather, an appeal of this rating decision was perfected.  See 38 U.S.C.A. § 7105(c) ; 38 C.F.R. §§ 3.104(a), 3.160(d).  The claim for an increased rating beyond 10 percent for the service-connected bilateral knee DJD is still pending from the original November 1999 claim.  The claims for service connection for a bilateral ankle disorder, nose injury and right eye injury are still pending from the original December 1999 claim.  

These claims have been pending since before the passage of the VCAA.  VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Veteran should be provided appropriate VCAA notification.  This notice letter must also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  This letter should specifically advise him concerning the elements of a disability rating and an effective date.  

Outstanding Treatment Records

The AMC needs to confirm there are no outstanding private or VA treatment records, such as at the Atlanta, Georgia VA Medical Center (VAMC).  According to the treatment records currently in the file, the Veteran was last seen at the Atlanta VAMC in March 2011, but there are gaps in the VA treatment records associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file all outstanding VA records.

It is not altogether clear whether all of the Veteran's pertinent medical records are associated with the claims file, particularly since the RO has not attempted to develop several of the claims on appeal (knees, ankles, nose, right eye) in several years.  So any additional private or VA treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2011). 

VA C&P Examination and Opinion for Bilateral Ankles Disorder, and 
Residuals of Nose and Right Eye Injuries

The record suggests continuity of symptomatology since service.  Specifically, the Veteran asserts that he has been experiencing persistent pain in his ankles, breathing problems in his nose, and vision problems in his right eye since service, which his competent to state.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   Accordingly, the Board finds that a VA examination to determine the nature and etiology of any current bilateral ankle, nose and right eye injuries is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4).  

VA Compensation & Pension (C&P) Examination and Opinion for Right Shoulder

The Veteran should be afforded a VA examination to determine the etiology of his current right shoulder disability.  Through the Veteran's personal statements and January 2011 Board hearing testimony, he has alternatively asserted two theories of service connection:  (1) on a direct basis of service connection, he asserts that he injured his right shoulder in a fall during basic training, and (2) on a secondary basis of service connection, he indicates his right shoulder disorder is either related to or was aggravated by his service-connected lumbar spine DJD.  

In this regard, service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The first salient inquiry is whether the current right shoulder disability is directly related to service.  The Veteran is competent to make his assertion of continuous right shoulder pain and "popping" since the time of the alleged in-service injury to his right shoulder in basic training.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the record suggests continuity of symptomatology since service.  Accordingly, the Board finds that a VA examination to determine the etiology of the Veteran's current right shoulder disability is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4).  

Additionally, as the Veteran asserts that the right shoulder disability is secondary to his service-connected low back DJD, the VA examination should address this theory of entitlement as well.  Id.

VA Compensation & Pension (C&P) Examination for Bilateral Knee DJD

The Veteran's service-connected bilateral knee DJD must be reexamined to reassess its severity.  The Board emphasizes that this appeal has been ongoing for several years, providing reason for obtaining a reexamination to determine its current severity.  His last C&P examination was in May 2004, so over seven (7) years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notification under the Veterans Claims Assistance Act of 2000 (VCAA), specifically as codified at 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  This notice letter should comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.

2.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal.  In particular, confirm whether there are any additional records from the Atlanta, Georgia VA Medical Center (VAMC) or other VA facilities.  If there are, and he provides the necessary information, obtain these additional records.  Any negative development should be properly annotated into the claims file.

3.  After completing the requested development in action paragraphs #1 and #2, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed bilateral ankle disorder, and residuals of nose and right injuries.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the ankles, nose and right eye.

b)  For each ankle, nose and right eye disability found, respectively, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to an in-service injury or disease?  

c.)  If arthritis of the ankle joints is diagnosed, did it at least as likely as not (a 50% or higher degree of probability) become manifest to a compensable degree by April 1981 (within a year of separation).

d) If arthritis of the ankle joints is diagnosed, the examiner should comment as to whether it is as least like as not that the ankle disorder was caused or aggravated (worsened) by the Veteran's service connected low back or bilateral knee disability.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  

4.  After completing the requested development in action paragraphs #1 and #2, arrange for the Veteran to undergo a VA examination concerning the nature and etiology of his current right shoulder disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all right shoulder disabilities.  Confirm if the Veteran has right shoulder arthritis.  

b.)  For each right shoulder disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service?

c.)  If arthritis of the right shoulder joint is diagnosed, did it at least as likely as not (a 50% or higher degree of probability) become manifest to a compensable degree by April 1981 (within a year of separation).

d.)  For each right shoulder disability found, was it at least as likely as not (a 50% or higher degree of probability) caused or made chronically worse (i.e., aggravated) by his service-connected lumbar spine degenerative joint disease.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

5.  Schedule an appropriate VA compensation examination to reassess the severity of the Veteran's bilateral knee DJD.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.  

Describe all symptoms caused by the service-connected bilateral knee disability, as well as the severity of each symptom.  In this regard, range of motion studies should be conducted and the examiner should also address whether the knees exhibit weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the knees are used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should state whether there is any instability/subluxation of the knees and if so, the severity of such should be described as slight, moderate, or severe.

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

6.  Then readjudicate the remaining claims in light of any additional evidence.  If these remaining claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


